DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II (claims 4 and 5) in the reply filed on 08/22/2022 is acknowledged.
Claims 1-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/22/2022.

The status of the claims for this application is as follows.  
Claims 1-5 are currently pending.
Claims 1-3 are currently withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 was considered by the examiner.

Drawings
The drawings were received on 05/12/2021.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 1413814 (hereinafter, EP-814) in view of Arment at el. (US 2013/0167357), (hereinafter, Arment).

Re Clm 4: EP-814 discloses a female press fitting designed to receive a male pipe or fitting (see Figs. 1, 3, and 4 and [0003-0016]) and comprising: 
a pipe section (the pipe section that include 4 and the other 4); the pipe section having at least two ends (one end that contains 3 and another end which contains the other 3); at least one raised bead (the one raised bead covered by 4) formed in the pipe section adjacent to one end (see Figs. 1, 3, and 4); a heat shrunk plastic ring (4, [0007]) extending over and around the bead and held on the pipe section (see Figs. 1, 3, and 4); the heat shrunk plastic ring designed to break in one place ([0012 and [0004-0005]) and separate from the pipe section in response to a crimping force being applied to the heat shrunk plastic ring and the underlying bead ([0012 and [0004-0005]); and wherein the presence of the heat shrunk plastic ring on the female press fitting that has received the male pipe or fitting indicates that the female press fitting has not been crimped or has been improperly crimped ([0003-0013]).  
EP-814 fails to disclose that the raised bead of EP-81has formed an internal groove in the pipe section; and a sealing element disposed in the groove underneath said raised bead.
However, Arment discloses a pipe connection, similar to that of EP-814. Arment also teaches an internal groove with a sealing member in the groove.  Where such would allow for a leak free joint to be made. Accordingly, Arment teaches an internal groove (24) with a sealing member (32) in the groove (see Figs. 1(b)-2(d)), for the purpose of providing a means to form a leak free joint.	
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of EP-814, to have had an internal groove in the pipe section; and a sealing element disposed in the groove underneath said raised bead, as taught by Arment, for the purpose of providing a means to form a leak free joint.
Re Clm 5: EP-814 as modified by Arment above, discloses the limitations 
That the heat shrunk plastic ring is color coded ([0008] and [0012]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features which are similar to the applicant’s claimed invention; US-20100253066, US-20150354737, DE-2424353, and DE-2725280.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
09/07/2022



/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679